department of the treasury internal_revenue_service washington d c date uil number info release date cc ebeo br 4emadden cor-102156-00 dear this letter responds to your request dated date for general information regarding sec_162 of the internal_revenue_code this letter is advisory only and is not to be cited as precedent in your request for general information you ask whether where a corporation subject_to sec_162 of the code amends its plan to increase or decrease the aggregate limit but retains the individual limit on the number of equity-based awards that may be issued under the plan that was previously approved by shareholders compensation paid under the plan qualifies as performance-based compensation under sec_162 your question assumes that the plan contains a provision that allows the board_of directors of the corporation in its discretion to amend the plan at any time in any manner it deems appropriate subject_to shareholder approval only to the extent required by applicable laws regulations or rules you also indicate that shareholder approval of a plan containing an aggregate limit is no longer required under section b of the securities exchange act of exchange act sec_162 of the code allows as a deduction all the ordinary and necessary expenses paid_or_incurred during the taxable_year in carrying on any trade_or_business including a reasonable allowance for salaries or other compensation_for_personal_services actually rendered sec_162 of the code however provides that for any publicly_held_corporation no deduction shall be allowed for applicable_employee_remuneration with respect to any covered_employee to the extent that the amount of such remuneration for the taxable_year exceeds dollar_figure under sec_162 of the code applicable_employee_remuneration does not include any remuneration payable solely on account of the attainment of one or more performance goals but only if i the performance goals are determined by a compensation committee of the board_of directors of the taxpayer which is comprised solely of or more outside directors ii the material terms under which the cor-102156-00 remuneration is to be paid including the performance goals are disclosed to shareholders and approved by a majority of the vote in a separate shareholder vote before the payment of such remuneration and iii before any payment of such remuneration the compensation committee referred to in clause i certifies that the performance goals and any other material terms were in fact satisfied under sec_1_162-27 of the income_tax regulations the deduction limit does not apply to qualified_performance-based_compensation qualified performance- based compensation is compensation that meets all of the requirements of paragraphs e performance_goal requirement e outside director requirement e shareholder approval requirement and e certification requirement sec_1_162-27 of the regulations provides in part that qualified_performance-based_compensation must be paid solely on account of the attainment of one or more preestablished objective performance goals sec_1_162-27 of the regulations provides that compensation attributable to a stock_option or stock appreciation plan is deemed to satisfy the requirements of paragraph e if the grant or award is made by the compensation committee the plan under which the option is granted states the maximum number of shares with respect to which the option or right may be granted during a specified period to any employee and under the terms of the option or right the amount of compensation the employee could receive is based solely on an increase in the value of the stock after the date of the grant or award under sec_1_162-27 of the regulations the material terms of the performance_goal under which the compensation is to be paid must be disclosed to and subsequently approved by the shareholders of the publicly_held_corporation before the compensation is paid the requirements of paragraph e are not satisfied if the compensation would be paid regardless of whether the material terms are approved by the shareholders the material terms include the employees eligible to receive compensation a description of the business criteria on which the performance_goal is based and either the maximum amount of compensation that could be paid to any employee or the formula used to calculate the amount of compensation to be paid to the employee if the performance_goal is met except that in the case of a formula based in whole or in part on a percentage of salary or base pay the maximum dollar amount of compensation that could be paid to the employee must be disclosed sec_1_162-27 of the regulations provides that disclosure as to the compensation payable under a performance_goal must be specific enough so that shareholders can determine the maximum amount of compensation that could be paid to any employee during a specified period if the terms of the performance_goal do not provide for a maximum dollar amount the disclosure must include the formula under which the compensation would be calculated thus for example if compensation attributable to the exercise of stock_options is equal to the difference in the exercise cor-102156-00 price and the current value of the stock disclosure would be required of the maximum number of shares for which grants may be made to any employee and the exercise price of those options eg fair_market_value on date of grant sec_1_162-27 of the regulations provides that once the material terms of a performance_goal are disclosed and approved by shareholders no additional disclosure or approval is required unless the compensation committee changes the material terms of the performance_goal if however the compensation committee has the authority to change the targets under a performance_goal after shareholder approval of the goal material terms of the performance_goal must be disclosed to and approved by shareholders no later than the first shareholder meeting that occurs in the fifth year following the year in which shareholders previously approved the performance_goal the regulations are silent concerning whether additional disclosure and approval is required in a case such as that present in your letter sec_1_162-27 and of the regulations do not indicate that the maximum number of equity-based awards that may be granted under the plan is a material term that must be stated in the plan and disclosed to and approved by the shareholders prior to payment of compensation under the plan thus the amendment of a plan to increase or decrease the maximum number of equity-based awards solely through the action of the board_of directors and without shareholder approval does not affect the status of options or rights granted under the plan as qualified performance- based compensation under sec_162 of the code provided no change is made to the individual limit and the specified time no opinion is rendered concerning whether or not for purposes other than the federal tax law a board_of directors has complied with its fiduciary duty to shareholders in cases where a board_of directors discloses to shareholders the number of shares that will be issued under a plan and then exceeds that limit if you have any questions regarding this letter please contact my office pincite- sincerely robert misner robert misner assistant chief branch office of the associate chief_counsel employee_benefits and exempt_organizations
